Citation Nr: 1126338	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-38 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment of compensation benefits in the amount of $ 18,316.00 was properly created.

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran resides in the jurisdiction of the Waco, Texas RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A November 2009 letter from the St. Paul RO advised the Veteran of a proposed change in his VA benefits.  The letter notified the Veteran of the proposal to stop payments effective June 1, 2007.  The letter indicated that the change was proposed because the Veteran was receiving Social Security benefits.  The Veteran was advised that a data exchange with the Social Security Administration showed that the Veteran was entitled to $1239.00 effective April 1, 2007.  The Veteran was notified that VA proposed to count this income, which would cause the pension to terminate effective June 1, 2007.  The letter advised the Veteran that this was because his income for VA purposes exceeded the amount set by law.  

In May 2010, the Veteran submitted a request for a waiver of the debt.  A May 2010 decision by the Committee on Waivers and Compromises denied the Veteran's claim for a waiver.  The decision determined that the total indebtedness to VA was $18,316.00.  

In statements in support of his claim, the Veteran has indicated that he notified the Social Security Administration that he was receiving VA benefits and believed that this information was shared with VA.  The Veteran has further indicated that a December 2007 EVR notification letter stated that he did not need to fill out an EVR if he was only receiving Social Security income.  He indicated that the notices only addressed changes for other family members.  He stated that this notice led him to believe that VA was aware of the Social Security income he was receiving.  

The Committee considered only whether the overpayment should be waived.  The Board finds that the Veteran's statements following notification of an overpayment also contested the validity of the debt.  Specifically, the Veteran contends that he was advised that he did not need to submit an EVR if he was only receiving Social Security income.  Such issue has not been considered by the Committee/agency of original jurisdiction.  In the analysis of a waiver of indebtedness, VA must examine, sequentially, two potential bases for relief: (1) validity of the debt, and (2) waiver of recovery of the debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Pursuant to these guidelines, the Board must defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.

The Board notes that there is no audit in the record showing how the debt was calculated.  Therefore, an audit of the Veteran's account should be completed.

In addition, in an August 2010 statement, the Veteran indicated that he received notice that his Social Security benefits were reduced.  The RO should obtain an updated Financial Status report from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for a current financial status report, VA Form 5655, to include his sources of income. 

2.   Prepare an audit of the Veteran's disability compensation account, clearly setting forth the time period of the overpayment at issue to include the month and year when the overpayment began and the month and year when it ended.  The total amount of the overpayment should be indicated.  Once compiled, associate the audit report with the claims folder, and send a copy to the Veteran. 

3.  The RO/AMC/Committee on Waivers and Compromises should determine if the debt was valid.
4.  Following completion of the above, the RO/AMC/Committee on Waivers and Compromises should readjudicate the appellant's claim for a waiver of overpayment of compensation benefits.  The claims folder should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


